OPINION-AG — QUESTION: "I WOULD APPRECIATE GETTING AN OPINION FROM YOUR OFFICE CONCERNING WHETHER AN APPEAL MAY BE TAKEN FROM THE COUNTY COURT (GETTING AS THE JUVENILE COURT), FOLLOWING AN ORDER OF THE COUNTY COURT PLACING A JUVENILE ON PROBATION AND THEN A HEARING AT A LATER DATE WHEN A JUVENILE IS COMMITTED TO A TRAINING SCHOOL AS A RESULT OF SAID HEARING WHEN THE JUVENILE HAS BEEN INVOLVED IN ADDITIONAL TROUBLE.?" — NO APPEAL LIES FROM AN ORDER OF A JUVENILE COURT REVOKING SUCH PROBATION BUT THAT THE SAME MUST BE TESTED, IF AT ALL, BY WAY OF HABEAS CORPUS. CITE: 10 O.S. 1961 112 [10-112], 10 O.S. 1961 111 [10-111], 10 O.S. 1961 101 [10-101], 10 O.S. 1961 112 [10-112] (CHARLES OWENS)